THOMPSON, J.
I. If the respondent, as claimed by him, remained with the team, while Peter LeClare and *562George Valwell were committing the burglary at Damon’s, evidence showing his participation in the larceny committed shortly béfore that night at Houghton’s, was admissible upon the question whether he remained with the team with the intent and purpose in so doing to aid LeClare and George Valwell in committing the burglary at Damon’s. It tended to prove that the respondent was cognizant of the crime which was being committed at Damon’s. Steph. Dig. Ev., Art. 11, 12; State v. Kelley, 65 Vt. 531. The state was bound to show this fact in its opening, and the evidence was not rendered inadmissible by the respondent’s subsequent testimony, which showed actual knowledge on his part of the purpose to break and enter Damon’s house to steal sugar.
II. The abuse of the doctrine of “ reasonable doubt” by juries in criminal cases, was a proper subject of discussion, and we do not think the language used by the state’s attorney in discussing it, takén together, presents reversible error.
III. There was no error in the charge of the court in respect to what would make the respondent guilty of the crime of burglary, although he did not go to Damon’s house with the others, but remained with the team while they committed the crime. The charge was applicable to the evidence, and-, guided by it, it was for the jury to determine whether the facts were such as to warrant a conviction.
Judgment that there is no error in the proceedings, and that the respondent take nothing by his exceptions.
Start, J., being engaged in county court, did not sit.